UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6279



GLENN CALVIN LAWHORN, JR.,

                                             Petitioner - Appellant,

          versus


F. W. GREENE, Warden; ATTORNEY GENERAL OF THE
COMMONWEALTH OF VIRGINIA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-471-R)


Submitted:   July 30, 1998                 Decided:   August 26, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenn Calvin Lawhorn, Jr., Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). Appellant’s petition is successive. Because Appellant failed

to file a motion for authorization to file a successive petition

pursuant to 28 U.S.C.A. § 2244 (West 1994 & Supp. 1998), we deny a

certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2